                  Case 1:19-cr-00929-AKH Document 10 Filed 01/08/20 Page 1 of 1

Federal Defenders                                       52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK                    INC.                               Tel: (212) 417-8700 Fax: (212) 571-0392



 David E. Patton         .DOCUMENT
  Executive Director      ELECTRONICALLY FILED
 and Attorney-in-Chief    DOC#:                 J nuary 8, 2020
                                ------,"7'T'+----
                         DATE FILED:               0 onA•~ wl_, ~ 4 t o~Fc. T"t ~,e
                                                                                 \$
                                                      ~J)O\A.~ \.. lo.."""'"1 ~~,H~O
       BY ECF AND FACSIMILE                           -.-4-- \ \:00~. 1\~t. bc.~wt-C.~ MW "-.w(
       Honorable Alvin K. Hellerstein
       United States District Judge                   .\,\-.c..11\ O ~ " " ~ ,~ 4\4..
       Southern District of New York
       500 Pearl Street Room 1050                  , ,~~~          ~      J~~-u..
       New York, New York 10007

       Re:     United States v. Kay Ann
                19 Cr.   929   (AKH)         Wa1ker   tJ[        )t.   'I~~
       Dear Judge Hellerstein:                                 \- g-~.}-0
            This letter is respectfully submitted on behalf of my
       client, Kay Ann Walker, to request an adjournment of the initial
       conference before the Court scheduled for this Friday January 10,
       2020. Counsel is out of the office and unavailable that date. I
       request a one week adjournment to Friday January 17, 2020 or any
       date thereafter, subject to the convenience of the Court. I have
       spoken with Kaylan Lasky on behalf of the Government and she
       consents to this application.


                                                   Rest5:;:;b~e~
                                                   Robert M. Baum
                                                   Assistant Federal Defender




       cc:     Kaylan Lasky, Esq.
               Assistant Pnited States Attorney
